The defendant was indicted, tried, and convicted for the offense of assault with intent to murder. He was duly sentenced to an indeterminate term of imprisonment of from six to eight years in the state penitentiary.
The principal insistence of error relates to the manner in which the grand jury and petit jurors were drawn, and the defendant undertook to test the legality of these juries, by motion to quash the indictment, by objection to being placed upon trial, and also by plea in abatement. So far as this insistence is concerned, it is identical with the questions raised in the case of John Brown *Page 261 
v. State (Ala. Sup.) 96 So. 4751 (decided April 26, 1923), in which case the decision is adverse to the contention of the defendant here made. Upon the authority of that case the rulings of the court in this connection are held to be without error.
The remaining insistence of error relates to the refusal of the court to give special written charge A, requested by defendant. A charge of similar import was approved in the case of Wharton v. State, 73 Ala. 367, but the charge here contains the term "to the seclusion of every other reasonable hypothesis," etc. This renders the charge bad, and its refusal was not error.
No error appearing in the record, the judgment of the circuit court appealed from is affirmed.
Affirmed.
1 209 Ala. 490.